NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JUL 15 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-10400

                Plaintiff-Appellee,              D.C. No. 4:98-cr-40082-YGR-3

 v.
                                                 MEMORANDUM*
KEVIN LEE DAVIS, AKA Slow, AKA
Yellow Dude,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Kevin Lee Davis appeals from the district court’s order denying his motion

under Federal Rule of Criminal Procedure 36 to correct the special assessment

imposed as part of his sentence. Pursuant to Anders v. California, 386 U.S. 738

(1967), Davis’s counsel has filed a brief stating that there are no grounds for relief,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided Davis

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  19-10400